Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,204,616 B2 in view of U.S. Patent No. 6,327,535 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application broadens the limitations which recite specific types of data (RSSI and unique identifiers) to “a first signal”, however, the claims further recite “a verification signal” to communicate to the mobile device.  It would have been obvious to a person having ordinary skill in the art at the time of filing to claim the feature in the Evans et al. reference with those of the parent.  A person having ordinary skill in the art would have been motivated to claim the combination because transmitting the digital signature allows the mobile device to “ascertain that the beacon is valid and legitimate.”


US 11,204,616 B2
App. 17/552,545
1. A system controller for controlling an electrical load via a load control device, the system controller comprising: 

a first communication circuit configured to communicate with a mobile device via a first network using a first network protocol; and 

a control circuit configured to: receive a plurality of unique identifiers, each of the unique identifiers associated with a respective one of a plurality of beacon transmitting devices from the mobile device via the first network; 

receive a plurality of return signal strength indication (RSSI) values, each RSSI value associated with a respective one of the received unique identifiers; 

determine a location of the mobile device using the plurality of unique identifiers and the respective RSSI value associated with each of the plurality of unique identifiers; 

















determine a location-based control element using the determined location of the mobile device; 

send, via the first network, the location-based control element to the mobile device 




such that the location-based control element is displayed on the mobile device; 


receive from the mobile device, via the first network, a message that includes information indicative of one or more occupant control parameters associated with the electrical load based on the determined location-based control element and a distance between the mobile device and the electrical load; and 

send, via a second communication circuit, a message to the load control device to control the electrical load based on the received one or more occupant control parameters via a second network using a second network protocol that is different than the first network protocol.
1. An electrical load control system controller, comprising: 


wireless communication circuitry; 
controller circuitry communicatively coupled to the wireless communication circuitry, the controller circuitry to: 
receive, via the wireless communication circuitry, a first signal from a mobile device; 










determine a location of the mobile device based on data included in the received first signal; 


select a verification control element proximate the determined location of the mobile device; 


cause the verification control element proximate the mobile device to wirelessly communicate a verification signal to the mobile device; 

responsive to receipt of a second signal from the mobile device that includes data representative of a successful receipt of the verification signal by the mobile device: 

identify one or more control elements proximate the mobile device based on the determined location of the mobile device; 

communicate, via the wireless communication circuitry, a third signal to the mobile device, the third signal including data representative of the identified one or more control elements proximate the mobile device.
US 6,327,535 B1

27. The system of claim 22, wherein the node-specific information comprises a signature.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115